Pannell, Presiding Judge.
The defendants were indicted for "criminal damage to property in the first degree.” They were convicted and sentenced to seven years imprisonment, with the last five years to be served on probation. They appeal the judgment of conviction and sentence.
The evidence showed that the defendants discharged a shotgun loaded with bird shot into the dwelling house of H. W. Lott. At the time of the incident, the house was occupied by Mr. Lott, his wife, and his mother. Nineteen shots penetrated the front door, and an unknown number penetrated the glass. Splinters from the door were scattered across the living room floor. Mr. Lott’s mother was lying in a bedroom directly in line with the point of entry of the gunshot, but none of the shot entered her room. No one was injured in the incident.
Appellants contend that the evidence was not sufficient to support the verdicts of guilty. They contend that there was no proof that the act was such as to endanger human life. We cannot agree. The jury was authorized to find that the act of shooting a shotgun into an occupied house is an act which endangers human life. "A person commits criminal damage to property in the first degree when he: (a) knowingly and without authority interferes with any property in a manner so as to endanger human life;...” Code § 26-1501. The evidence in the present case was sufficient to authorize a finding that the defendants interfered with property in a manner so as to endanger human life. Accordingly, the verdict of guilty was supported by the evidence, and the trial judge committed no error in entering judgment on the verdict.

Judgment affirmed.


Evans and Marshall, JJ., concur.

Edward Parrish, for appellants.
Vickers Neugent, District Attorney, J. Reese Franklin, for appellee.